Exhibit 10.5

THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT BY LENDER
IN FAVOR OF BANK OF AMERICA, N.A., DATED AUGUST 5, 2015.

PROMISSORY NOTE

 

AMOUNT:    $5,000,000   

August 5, 2015

FOR VALUE RECEIVED, Revolution Lighting Technologies – Energy Source, Inc. (the
“Maker”), promises to pay to Ronald T. Sliney (the “Lender”) or order, the
principal sum of Five Million Dollars ($5,000,000), together with interest on
any and all amounts remaining unpaid thereon from time to time from the date
hereof. The entire balance of principal and interest shall be paid to the holder
hereof in one installment on or before the earlier of: (i) the three hundred and
fiftieth (350th) of the date hereof (following any applicable cure period),
(ii) an Event of Payment, or (iii) a Sale (as hereinafter defined). Interest
shall accrue and be payable on the outstanding principal balance of this Note at
5%. Interest shall be determined in all instances based upon a 360 day year and
actual day months.

The Maker shall have the right to prepay the principal amount outstanding in
whole or in part without penalty. Any partial prepayment shall be applied first
to satisfy any accrued interest, late charges or other amounts or fees due
hereunder and thereafter applied to the principal amount outstanding.

This Note shall, at the option of the holder, become immediately due and payable
without notice or demand upon the occurrence of any of the following events
(each, an “Event of Payment”): (a) commencement by the Maker of a voluntary
proceeding seeking relief under any applicable bankruptcy, insolvency or other
similar law, or seeking appointment of a trustee, receiver, liquidator or other
similar official for the Maker, or consent to any of the foregoing by the Maker,
or an assignment for the benefit of the creditors of the Maker; or
(b) commencement of an involuntary proceeding against the Maker under any
bankruptcy, insolvency or other similar law, or seeking appointment of a
trustee, receiver, liquidator or other similar official for the Maker, which
proceeding remains undismissed and unstayed for sixty (60) days, or entry of an
order for relief against the Maker under federal bankruptcy law. For purposes of
this Note, the term “Sale” shall mean the sale of all or substantially all of
the assets or equity securities of the Maker, or the merger or consolidation of
the Lender pursuant to which following the consummation of such merger or
consolidation of the Lender the Lender is not the surviving entity.

In the event of any default in payment of this Note, Maker agrees to pay in
addition to amounts otherwise due, all costs of collection, including reasonable
attorney’s fees to the extent permitted by law in the event that this Note is
referred to an attorney for collection. Further, in the event the Maker fails to
pay when due any payment within ten (10) days of its due date, the Maker shall
in addition pay a late charge equal to five (5%) percent of the payment then
due, including the final payment.

Every Maker, endorser and guarantor of this Note hereby waives presentment,
demand, notice and protest, and consents to any and all extensions or other
indulgences by the holders hereof. Every maker, endorser and guarantor hereof
agrees that no discharge or release of any other party primarily or secondarily
liable on, or of any second interest securing this Note, shall affect the
liability of such Maker, endorser or guarantor.



--------------------------------------------------------------------------------

MAKER AND LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT THEY MAY HAVE OR HEREAFTER HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE. Maker hereby
certifies that neither Lender nor any of its representatives, agents or counsel
has represented, expressly or otherwise, that Lender would not, in the event of
any such suit, action or proceeding, seek to enforce this waiver of right to
trial by jury. Maker acknowledges that Lender has been induced to accept this
Note and make the loan represented by this Note by, among other things, this
waiver. Maker acknowledges that it has read the provisions of this Note and in
particular, this Paragraph; has consulted legal counsel; understands the right
he is granting in this Note and is waiving in this Paragraph in particular; and
makes the above waiver knowingly, voluntarily and intentionally.

This Note and the provisions hereof shall be binding upon the Maker and the
Maker’s successors, legal representatives and assigns and shall inure to the
benefit of the Lender, the Lender’s successors, legal representatives and
assigns.

This Note is entered into under the laws of the State of Delaware. The Maker
consents and submits to the jurisdiction of the Courts of the State of Delaware
(or federal courts within the State of Delaware) which shall have exclusive
jurisdiction over any disputes arising hereunder.

This Note is issued in connection with Membership Interest Purchase Agreement
dated August 5, 2015 (the “Purchase Agreement”), by and between the Maker, the
Lender, Energy Source, LLC (the “Company”), and the remaining members of the
Company, and the obligations of the Maker pursuant to this Note are secured by
an irrevocable letter of credit in the form of Exhibit A attached to and hereby
made a part of this Note. Notwithstanding the issuance of the irrevocable letter
of credit, payment of the obligations of the Maker pursuant to this Note are
subject to the rights of the Maker set forth in Article X of the Purchase
Agreement.

Signature page to follow.

Signature page – Sliney Note



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been duly authorized and is executed under
seal as of the 5th day of August, 2015.

 

Signed in the presence of:     MAKER:       REVOLUTION LIGHTING TECHNOLOGIES –
ENERGY SOURCE, INC.

/s/ Patrick Doehner

    By:  

/s/ James DePalma

      Name: James DePalma       Title: Treasurer

Signature page – Sliney Note